UNITED STATES DISTRICT COURT

DISTRICT OF OREGON

FERNANDO C, CHAVEZ Civil No. 3:18-cv-01728-BR

Plaintiff,

ORDER TO PAY

VS., EAJA FEES
COMISSIONER SOCIAL

SECURITY
Defendant.

 

 

Brown, Senior Judge:

Following my review of Plaintiff's Motion and supporting documentation, and after
consideration of Defendant’s response, and pursuant to the Equal Access to Justice Act, 28
U.S.C. § 2412, $9,676.80 is awarded to Plaintiff in care of her attorney, Nancy J. Meserow, and
the check for EAJA fees shall be made payable to Nancy J. Meserow, based upon Plaintiff's
assignment of these amounts to Plaintiffs attorney Nancy J. Meserow, subject to the satisfaction
of Plaintiffs debts, if any, under Astrue v. Ratliff, 130 S. Ct. 2521 (2010); and in addition, Plaintiff
is awarded $9.00 for postage expenses, and $6.00 in photocopying costs pursuant to 28 U.S.C.

1920. Any check issued for EAJA fees or for costs and expenses shall be sent to Plaintiff in care

 

ORDER to pay EAJA fees~ 3:18-cv-01728-BR Page 1

 
of his attorney, Nancy J. Meserow, at her office, located at the following address:

Law Office of Nancy J. Meserow
7540 SW 51% Ave.

Portland, OR

97219.

IT IS SO ORDERED.
jr

Dated this2 day of November, 2019

ANNA J. BROWN, (
United States Senior District Judge

Submitted by: Nancy J. Meserow, OSB No. 820895
Attorney for Plaintiff

/s/ Nancy J. Meserow
Nancy J. Meserow

a SE

ORDER to pay EAJA fees- 3:18-cv-01728-BR Page 2

 
